PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 10,860,083
Issue Date:  December 8, 2020
Application No. 16/142,320
Filed: September 26, 2018
Attorney Docket No. ITL.3758US (AA4258-US)   
:
:
:                        ON PETITION
:
:



This is a decision on the request filed January 13, 2021, a petition under 37 CFR § l.l82, to correct the name(s) of the inventor(s) on the face of the patent.

The petition is GRANTED.

The patent file is being forwarded to the Certificates of Correction Branch for issuance of the requested Certificate of Correction.

Telephone inquiries concerning this decision may be directed to the Kimberly Inabinet at (571) 272-4618.  Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4200.

Telephone inquiries regarding this decision may be directed to Kimberly Inabinet (571) 272- 4618.



/KIMBERLY A INABINET/Paralegal Specialist, OPET